         Case 2:20-cv-00119-MHT-KFP Document 1 Filed 02/20/20 Page 1 of 5



                                 UNITED STATES DISTRICT COURT
                                            For the                                  R ECEIVED
                                 MIDDLE DISTRICT OF ALABAMA
                                                                                   MO FEB 20 P 14: 59
 Shelton Merriweather-Plaintiff,                                                                 - FT
 V.                                                  Case Number:(3.•
                                                                                                    ;   ALA
 Createspace, Amazon. Com., Kindle Direct Publishing           DEMAND FOR JURY TR/AL
 and Brandon Wrigley-Defendants.


                                      Civil Action Complaint

       THEFT OF BOOK and MONEY DERIVED FROM BOOK SELLS and Promotion of Shelton
     Merriweather Book who's Front and Back Cover Page is attached for Court Purpose Only



  Partie8t


 Shelton Merriweather is a resident of Alabama and presently reside in Alabama.


  Brandon Wrigley; Amazon.Com and Kindle Direct Publishing are defendants that hold resident

 in Seattle, Washington. Defendant Createspace is a defendant that hold resident in North

 Charleston, South Carolina.


 Jurisdiction and venue


 Plaintiff seeks damages and injunctive relief for copyright infringernent under the copyright

 laws of the United States (17 U.S.C. section 101 et seq.) This action can entertain supplemental

_jurisdiction over plaintiffs claims arising under Alabama State Law pertaining to unauthorized

 use and enjoyment of Plaintiffs book, name and any other unauthorized gain or advantage

 acquired therefrom by Defendants.
        Case 2:20-cv-00119-MHT-KFP Document 1 Filed 02/20/20 Page 2 of 5



This Court has jurisdiction over this action under 28 U.S.C. section 1338; 28 U.S.C. 1338 and

federal diversity statute. Also, 28 U.S.C. section 1367 as the Alabama clairns also form part of

the same case or controversy.


Complaint


1-Plaintiffs book whose front and back page are attached hereto was first common law

copyrighted.


2-Plaintiffs book was discovered to be a work of the named Defendants.


3-Plaintiff did not authorize the named Defendants to have anything to do with the book of

Plaintiff.


4-Plaintiff so notified the Defendants.


5-Plaintiff also notified the Alabama Attorney General of the same.


6-Defendants failed and refused to cease and desist lording over Plaintiffs name and Plaintiff's

book which make the subject of this complaint.


7-Defendant knowingly released to the Alabama Attorney General false and evasive

information as to book sells.


8-Defendants together and apart engaged in un-authorized use and enjoyment of Plaintiffs

name and Plaintiff's book in violation of civil laws of both Alabama and the United States of

America.




                                                2
         Case 2:20-cv-00119-MHT-KFP Document 1 Filed 02/20/20 Page 3 of 5



9-Plaintiff also hold the certificate of registration as issued to Plaintiff by the United States

Register of Copyrights and Director.


10-Plaintiff also hold the proof of evidence that Plaintiff sought to stop Defendants from using

and enjoying Plaintiffs book without Plaintiff consent or approval.


11-Plaintiff is the victim of abuse and Plaintiff continues to suffer lost and income resulting

from the unauthorized use and enjoyment of Plaintiff's name and book and the sale of

Plaintiffs book.


12-Plaintiff asserts that this is a dispute between Plaintiff and Defendants, resident citizens of

different states with an amount in controversy that is more than $75,000.


13-Plaintiff has not requested an International Standard Book Number that is shown by

Defendants to the detriment of Plaintiff.


14-Defendants together and apart have benefited from the use of the ISBN.


15-Plaintiff assertS that Defendants engaged in theft by deception as to Plaintiff and Plaintiffs

literature compiled in book form.


16-Defendants engaged in theft by deception,federal copyright infringement and federal

common law taking of Plaintiffs literature and name without the consent of or approval of

Plaintiff.


17- This is a timely filed lawsuit with exhibits attached hereto.


18-All transactions made known to Plaintiff took place within the Middle District of Alabama.




                                                  3
        Case 2:20-cv-00119-MHT-KFP Document 1 Filed 02/20/20 Page 4 of 5



19-Plaintiff developed and created the subject book in Alabama.


20-Plaintiff seeks the appointment of counsel.


-Plaintiff certify to the best of my knowledge, information, and belief that this complaint:(1) is

not being presented for an improper purpose, such as to harass, cause unnecessary delay, or

needlessly increase the coat of litigation;(2) is supported by existing law or by a non-frivolous

argument for extending, modifying or reversing existing law;(3)the factual contentions have

evidentiary support or, if specifically so identified, will likely have evidentiary support after a

reasonable opportunity for further investigation or discovery; and (4)complies with the

requirements of Federal Rules of Civil Procedure and so signed by
                                                                                              /4.

   Wherefore, Plaintiff seeks the following relief


   1- An Order from this Court to compel Defendants to stop engaging in the use and

        enjoyment activity that stripes Plaintiff of Plaintiffs good name, Plaintiff income and

        book rights.

   2- An Order from this Court to compel Defendants disclose the money derived from the

        unauthorized use and enjoyment by defendants of Plaintiffs good name, Plaintiffs

        income and book rights.

   3-    Should Defendants default on answer of Plaintiffs complaint, Plaintiff ask for a million

        dollars from each named defendants.

   4- An Order from this Court to compel Defendant to never engage in the unauthorized use

        and enjoyment of Plaintiffs good name, Plaintiff's income and book rights.

   5- An Order from this Court favorable to the Plaintiff under the circumstances.


                                                  4
       Case 2:20-cv-00119-MHT-KFP Document 1 Filed 02/20/20 Page 5 of 5



   6- An Order that would assign highly qualified attorney to prosecute this civil action on

       behalf of Plaintiff.


Plaintiff seeks demand for jury trial


Respectfully,.74/
                4                            /A
                                            10


Shelton Merriweather
2118 Belfast Street
Montgomery, Alabama 36106

334z                          adA




                                              5
